UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of March 23, 2009, the issuer had 5,233 Common and 100.5 Class A Preferred Membership Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 4T. Controls and Procedures. 24 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 Signatures 27 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Balance Sheet ASSETS September 30, 2008 December 31, 2007 (Unaudited) (Audited) Current Assets Cash and equivalents $ 249,190 $ 604,193 Restricted short term investment 1,073,828 1,073,828 Restricted cash - TIF 594,921 582,561 Accrued interest receivable 58,199 19,282 Corn contracts 300,260 978,032 Inventory 2,074,193 - Prepaid expenses and other 297,022 178,521 Total current assets 4,647,613 3,436,417 Property and Equipment Land 360,850 360,850 Office equipment 177,894 61,833 Buildings 306,362 - Vehicles 33,430 33,430 Construction in process 92,025,153 74,084,482 Construction in process - related parties 95,826 95,129 92,999,515 74,635,724 Less accumulated depreciation (36,137) (10,704 ) Net property and equipment 92,963,378 74,625,020 Other Assets Deferred offering costs 33,033 - Restricted cash - TIF 378,856 701,767 Debt issuance costs, net of amortization 1,256,808 1,255,477 Total other assets 1,668,697 1,957,244 Total Assets $ 99,279,688 $ 80,018,681 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Balance Sheet LIABILITIES AND MEMBERS’ EQUITY September 30, 2008 December 31, 2007 (Unaudited) (Audited) Current Liabilities Accounts payable $ 583,653 $ 158,204 Accounts payable – related party - 128,793 Construction payable 1,650,628 14,916,267 Accrued liabilities 788,415 110,425 Current maturities of long-term debt 3,771,956 516,582 Notes payable – members 15,000 - Total current liabilities 6,809,652 15,830,271 Notes payable – members - 15,000 Note payable—construction contract 4,927,143 - Long-term debt, net of current maturities 42,838,113 16,919,704 Commitments and Contingencies Members’ Equity Member contributions, net of cost of raising capital, 5,233 and 5,229 units authorized, issued and outstanding, respectively 49,891,449 49,851,449 Deficit accumulated during development stage (5,186,669 ) (2,597,743 ) Total members’ equity 44,704,780 47,253,706 Total Liabilities and Members’ Equity $ 99,279,688 $ 80,018,681 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Statement of Operations Quarter Ended September 30, 2008 Quarter Ended September 30, 2007 (Unaudited) (Unaudited) Revenues $ - $ - Operating Expenses Professional fees 235,090 150,105 General and administrative 886,878 207,439 Total 1,121,968 357,544 Operating Loss (1,121,968) (357,544 ) Other Income (Expense) Other income 882 472 Interest income 21,095 130,455 Total 21,977 130,927 Net Loss $ (1,099,991) $ (226,617 ) Weighted Average Units Outstanding—Basic & Diluted 5,232 5,229 Net Loss Per Unit—Basic & Diluted $ (210.24) $ (43.34 ) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Statements of Operations Nine Months Ended September 30, 2008 Nine Months Ended September 30, 2007 From Inception (December 15, 2003) to September 30, 2008 (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - Operating Expenses Professional fees 821,166 380,061 2,213,098 General and administrative 1,773,891 562,548 3,975,963 Total operating expenses 2,595,057 942,609 6,189,061 Operating Loss (2,595,057) (942,609) (6,189,061) Other Income (Expense) Grant income - 100 40,500 Interest income 67,817 578,405 1,310,957 Interest expense - (46,742) (287,379) Other expense, net (61,686) - (61,686) Total 6,131 531,763 1,002,392 Net Loss $ (2,588,926) $ (410,846) $ (5,186,669) Weighted Average Units Outstanding—Basic & Diluted 5,230 5,229 2,269 Net Loss Per Unit—Basic & Diluted $ (495.01) $ (78.57) $ (2,285.88) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Statements of Cash Flows Nine Months Ended September 30, 2008 Nine Months Ended September 30, 2007 From Inception (December 15, 2003) to September 30, 2008 (Unaudited) (Unaudited) (Unaudited) Cash Flows from Operating Activities Net loss $ (2,588,926 ) $ (410,846 ) $ (5,186,669 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation 25,433 5,356 36,137 Interest for line of credit guarantee - 46,742 279,000 Interest earned on restricted cash (24,546 ) - 316,331 Change in assets and liabilities Restricted cash - (1,568,674 ) - Accrued interest receivable (38,917 ) 43,388 (58,199 ) Inventory (2,074,193 ) - (2,074,193 ) Inventory – corn contracts 677,772 (978,032 ) (300,260 ) Prepaid expenses and other (118,501 ) 46,820 (297,022 ) Accounts payable 296,656 94,640 583,653 Accrued liabilities 677,990 191,184 788,415 Net cash used in operating activities (3,167,232 ) (2,529,422 ) (5,912,807 ) Cash Flows from Investing Activities Deposits on land - - (5,000 ) Payments for restricted short-term investments - (1,073,828 ) (1,073,828 ) Payments for purchase of land - (10,331 ) (228,834 ) Proceeds from sale of land - - 16,584 Capital expenditures (422,423 ) (72,257 ) (517,686 ) Payments for construction in process (24,751,083 ) (30,090,349 ) (84,068,487 ) Net cash used in investing activities (25,173,506 ) (31,246,765 ) (85,877,251 ) Cash Flows from Financing Activities Debt issuance costs (115,747 ) - (991,703 ) Proceeds from notes payable to members - - 15,000 Proceeds from TIF financing - 6,864,000 3,835,066 Payments for debt issuance costs - (1,106,112 ) - Proceeds from construction loan 28,094,515 - 39,746,069 Payments on note for land - - (143,600 ) Member contributions 40,000 - 50,015,000 Payments for deferred offering costs (33,033 ) - (436,584 ) Net cash provided by financing activities 27,985,735 5,757,888 92,039,248 Net Increase (Decrease) in Cash and Equivalents (355,003 ) (28,018,299 ) 249,190 Cash and Equivalents—Beginning of Period 604,193 34,395,623 - Cash and Equivalents—End of Period $ 249,190 $ 6,377,324 $ 249,190 Supplemental Disclosure of Cash Flow Information Cash paid for interest, capitalized as construction in process $ - $ 186,359 $ 157,006 Supplemental Disclosure of Noncash Operating, Investing and Financing Activities Deposit applied to land purchase $ - $ - $ 5,000 TIF proceeds used for debt issuance costs $ - $ - $ 374,740 TIF proceeds deposited into restricted cash account $ - $ - $ 1,549,335 Restricted cash used for interest—capitalized $ 335,097 $ - $ 633,967 Construction loan proceeds used for interest $ 1,079,268 $ - $ 1,079,268 Land acquired through the issuance of note payable $ - $ - $ 143,600 Deferred offering costs offset against equity $ - $ - $ 403,551 Units issued for line of credit guarantee $ - $ - $ 280,000 Construction costs included in note payable—contract $ 5,000,000 $ - $ 5,000,000 Liquidated damages used to reduce construction in process and amounts due to contractor $ 145,714 $ - $ 145,714 Construction costs included in accounts payable $ 1,723,845 $ 11,277,119 $ 1,723,845 Amortization of financing costs capitalized as construction in process $ 114,416 $ - $ 136,226 Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 5 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Notes to Financial Statements (unaudited) September 30, 2008 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed financial statements of NEDAK Ethanol, LLC (the “Company”) reflect all adjustments consisting only of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of financial position and results of operations and cash flows. The results for the three and nine month periods ended September 30, 2008 are not necessarily indicative of the results that may be expected for a full fiscal year. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) are condensed or omitted as pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although the Company believes that the disclosures made are adequate to make the information not misleading. The accompanying condensed balance sheet as of December 31, 2007 is derived from the audited financial statements. These condensed financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in its annual report for the year ended December 31, 2007, filed on Form 10-KSB with the SEC. Nature of Business The Company, a Nebraska limited liability company, was organized to pool investors to build a 44 million gallon annual production ethanol plant near Atkinson, Nebraska.The Company was formed on December 15, 2003 to have a perpetual life.As of September 30, 2008, the Company is in the development stage with its efforts being principally devoted to construction and organizational activities.The plant was completed and commenced testing during fourth quarter of 2008 and began selling ethanol and distillers grains in the first quarter of 2009. During March 2009, the Company was producing at approximately 100% of nameplate production and expects to continue at this level of production at a minimum going forward.The total cost of the project, including the construction of the ethanol plant and start-up expenses, approximated $111,600,000, net of anticipated sales tax refunds and rebates. Accounting Estimates Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles in the United States of America.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.The Company uses estimates and assumptions in accounting for the following significant matters, among others: the valuation of inventory, and inventory purchase commitments, the ability to raise capital in the Company’s private placement discussed further in Note 3, and the assumptions used to calculate forecasts estimating future cash flows from operations as discussed further in Note 10. Actual results may differ from previously estimated amounts, and such differences may be material to our condensed financial statements.The Company periodically reviews estimates and assumptions, and the effects of revisions are reflected in the period in which the revision is made. Cash and equivalents and restricted cash The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents.The Company maintains it accounts primarily at three financial institutions, At times throughout the year, the Company’s cash and equivalent balances may exceed amounts insured by the Federal Deposit Insurance Corporation (“FDIC”). At September 30, 2008 and December 31, 2007 such funds approximated $249,000 and $1,638,000, respectively.The Company does not believe it is exposed to any significant credit risk on its cash and equivalents. 6 TABLE OF CONTENTS NEDAK ETHANOL, LLC (A Development Stage Company) Condensed Notes to Financial Statements (unaudited) September 30, 2008 The Company is required to maintain cash balances to be held at a bank as part of their tax increment financing agreement as described in Note 7.These restricted cash balances are money market accounts that are not insured by the FDIC. At September 30, 2008 and December 31, 2007 such funds approximated $973,400 and $1,284,300, respectively.The Company does not believe it is exposed to any significant credit risk on its restricted cash balances. Inventory Inventory consists of raw materials and supplies.Corn is the primary raw material and along with other raw materials, is stated at the lower of average cost or market on a first-in, first-out (FIFO) basis. Derivative Instruments The Company accounts for derivative instruments and hedging activities in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended. SFAS No. 133 requires the recognition of derivatives in the balance sheet and the measurement of these instruments at fair value. In order for a derivative to qualify as a hedge, specific criteria must be met and appropriate documentation maintained.Gains and losses from derivatives that do not qualify as hedges, or are undesignated, must be recognized immediately in earnings.If the derivative does qualify as a hedge, depending on the nature of the hedge, changes in the fair value of the derivative will be either offset against the change in fair value of the hedged assets, liabilities, or firm commitments through earnings or recognized in other comprehensive income until the hedged item is recognized in earnings.Changes in the fair value of undesignated derivatives are recorded in other income and expense since the Company has not yet commenced operations. Additionally, SFAS No. 133 requires a company to evaluate its contracts to determine whether the contracts are derivatives.Certain contracts that literally meet the definition of a derivative may be exempted as “normal purchases or normal sales”.Normal purchases and normal sales are contracts that provide for the purchase or sale of something other than a financial instrument or derivative instrument that will be delivered in quantities expected to be used or sold over a reasonable period in the normal course of business.Contracts that meet the requirements of normal purchases or sales are documented as normal and exempted from accounting and reporting requirements of SFAS No. 133, and therefore, are not marked to market in our financial statements. Cash flows associated with the derivative instruments are presented in the same category on the statement of cash flow as the item being hedged.The
